Title: To James Madison from Sylvanus Bourne, 11 December 1801 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


11 December 1801, Amsterdam. Transmits the Leiden Gazette to date. Thinks the congresses to be held at Amiens, Ratisbon, and Lyons may materially alter political state of Europe, but the results will not be known before spring.
 

   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p.; docketed by Wagner.


   A full transcription of this document has been added to the digital edition.
